Citation Nr: 9935667	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-41 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1969 to May 
1977.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
St. Petersburg, Florida, Regional Office (RO which denied 
service connection for a heart disorder.

In January 1997, the Board remanded the veteran's claim for 
medical record development.  The veteran had indicated 
medical treatment at a specific military facility, and those 
records had not been obtained.  The RO addressed the remanded 
development matters, and issued Supplemental Statements of 
the Case (SSOC) in March 1998, May 1998, and July 1999 that 
continued to deny the veteran's claim.  Throughout this 
development period, the veteran requested and was granted 
several 60-day extensions of time in order to submit 
additional evidence.  As the RO has completed the development 
required by the Board, the veteran's appeal is again before 
the Board for resolution.


REMAND

As noted by the veteran's representative, the veteran's 
service medical records reveal numerous elevated blood 
pressure readings.  Indeed, in May 1974, hypertension was 
diagnosed.  Inasmuch as the veteran has been diagnosed as 
having ischemic cardiomyopathy and congestive heart failure, 
the Board finds that the record raises the issue of 
entitlement to service connection for hypertension.  This 
issue must be addressed before final appellate consideration 
of the issue on appeal.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should conduct any indicated 
development, including a VA medical 
examination if warranted, and adjudicate 
the issue of entitlement to service 
connection for hypertension.

2.  Then, the RO should conduct any 
indicated development, including a VA 
medical examination if warranted, and 
readjudicate the issue of entitlement to 
service connection for a heart disorder.  
If the benefits sought on appeal are not 
granted, the veteran should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


